Judgment, Supreme Court, New York County (Felice Shea, J.), rendered November 14, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 3 years to life, and judgment, same court and Justice, rendered July 28, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, nunc pro tunc as of November 14, 1994, to a concurrent term of 5 years to life, unanimously affirmed.
The record reveals that during the plea allocution, defendant voluntarily, knowingly and intelligently waived his right to appeal the motion court’s suppression ruling. As a result, there are no reviewable issues presented on appeal (see, People v Vernon, 205 AD2d 446, lv denied 84 NY2d 873). We have reviewed defendant’s remaining arguments and find them to be without merit.
Concur — Milonas, J. P., Rosenberger, Ellerin and Tom, JJ.